Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 1 of 10 PAGEID #: 1142



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Cheryl M. Smith,

             Plaintiff,

      v.                                     Case No. 2:20-cv-95

Commissioner of
Social Security,

             Defendant.

                              OPINION AND ORDER
      Plaintiff Cheryl M. Smith brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying her applications for
social security disability insurance benefits. Plaintiff’s request
for benefits was originally denied on July 3, 2017, and plaintiff
filed an action challenging that decision.             The case was remanded
to the Commissioner for further proceedings at the joint request of
the parties.        The administrative law judge (“ALJ”) issued a
decision on September 9, 2019.          The ALJ found that plaintiff has
severe     impairments    consisting    of   degenerative     disc   and   joint
disease of the spine, status post remote lumbar laminectomy in
September 2005, with residual pain syndrome; obesity; a depressive
disorder; a bipolar disorder; and a generalized anxiety disorder.
PAGEID 778.      The ALJ concluded that plaintiff has the residual
functional capacity (“RFC”) to perform sedentary work, with certain
physical limitations.        As to her mental conditions, plaintiff was
limited to performing simple, routine, repetitive tasks without
strict production rates or fast-paced work, with no interaction
with the public and only occasional interaction with coworkers.
PAGEID 782.       After considering the testimony of a vocational
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 2 of 10 PAGEID #: 1143



expert, the ALJ concluded that there are a significant number of
jobs which plaintiff could perform, and that she is not disabled.
PAGEID    798-99.       This   matter       is   now    before    the   court   for
consideration of plaintiff’s August 26, 2020, objections to the
August 13, 2020, report and recommendation of the magistrate judge
recommending that the decision of the Commissioner be affirmed.
The Commissioner has filed a response to the objections.
I. Standard of Review
      If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations      to    which    objection      is     made.”        28   U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).                     Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                      28
U.S.C. § 636(b)(1).
      The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”                   Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); 42 U.S.C.
§ 405(g).     “Substantial evidence exists when ‘a reasonable mind
could accept the evidence as adequate to support a conclusion [and]
... presupposes that there is a zone of choice within which the
decision-makers can go either way, without interference by the
courts.’”     Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th
Cir. 2009)(internal citation omitted).                 A reviewing court will
affirm the Commissioner’s decision if it is based on substantial


                                        2
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 3 of 10 PAGEID #: 1144



evidence, even if substantial evidence would also have supported
the opposite conclusion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d
365,    376     (6th    Cir.   2013).          However,   “‘a     decision   of   the
Commissioner will not be upheld where the [Commissioner] fails to
follow its own regulations and where that error prejudices a
claimant on the merits or deprives the claimant of a substantial
right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the conclusion of the magistrate judge
that the ALJ properly considered the opinions of plaintiff’s
treating psychologist, Gary Wolfgang, Ph.D., and gave good reasons
for    the    weight    assigned    to   those     opinions.       Treating-source
opinions must be given “controlling weight” if: (1) the opinion “is
well-supported by medically acceptable clinical and laboratory
diagnostic techniques”; and (2) the opinion “is not inconsistent
with the other substantial evidence in [the] case record.”                    See 20
C.F.R. §404.1527(c)(2); Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at
*2-3 (Soc. Sec. Admin. July 2, 1996).                     If the opinion of the
treating doctor does not meet these “controlling weight” criteria,
this does not mean that the opinion must be rejected; rather, it
“may    still    be    entitled    to    deference     and   be    adopted   by   the
adjudicator.”         Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *1.             If
the    Commissioner       does     not    give     a   treating-source       opinion
controlling weight, then the opinion is weighed based on factors
such as the length, frequency, nature, and extent of the treatment
relationship, the treating source’s area of specialty, and the


                                           3
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 4 of 10 PAGEID #: 1145



degree to which the opinion is consistent with the record as a
whole    and   is     supported   by    relevant         evidence.    20   C.F.R.
§404.1527(c)(2)-(6);       Gayheart,    710       F.3d    at   376.   However,   a
formulaic discussion of these factors is not required.                 Friend v.
Comm’r of Soc. Sec., 375 F. App’x 543, 551 (6th Cir. 2010).
       The Commissioner is required to provide “good reasons” for
discounting     the    weight   given   to    a    treating-source    opinion.
§404.1527(c)(2).       These reasons must be “supported by the evidence
in the case record, and must be sufficiently specific to make clear
to any subsequent reviewers the weight the adjudicator gave to the
treating source’s medical opinion and the reasons for that weight.”
Soc. Sec. Rul. No. 96-2p, 1996 WL 374188 at *5; Rogers, 486 F.3d at
242.    However, an ALJ need not discuss every piece of evidence in
the record for his decision to stand, see Thacker v. Comm’r of Soc.
Sec., 99 F.App’x 661, 665 (6th Cir. 2004), and the failure to cite
specific evidence does not indicate that it was not considered, see
Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir. 2004).
       The record includes two opinions from Dr. Wolfgang. The first
is a May 9, 2016, letter sent by Dr. Wolfgang to plaintiff’s
counsel.    PAGEID 416, Ex. B10F.           Dr. Wolfgang noted that he began
seeing plaintiff in early December, 2015, and that plaintiff
manifested severe depressive symptoms and noticeable pain-related
behaviors over the span of eight sessions.                     PAGEID 416.    Dr.
Wolfgang opined that these symptoms and behaviors, which wax and
wane from day to day, were significantly impairing at their worst
and were still noticeable, albeit less severe, at their best.
PAGEID 416-17.         Dr. Wolfgang noted that plaintiff was often
significantly tearful, lacking in energy and motivation, helpless


                                        4
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 5 of 10 PAGEID #: 1146



and hopeless.      He reported that plaintiff had severe periods of
pain and had great difficulty getting out of bed or maintaining
daily activities on some days.         He stated that plaintiff cried for
entire sessions on multiple occasions, and that she demonstrated
difficulty in walking, shifting in her seat, and grimacing from
pain.     Dr. Wolfgang opined that during episodes of severe pain,
plaintiff would have difficulty working for an hour, and that on
days when the pain is less severe, it would be questionable for her
to be able to work more than half a day.            Dr. Wolfgang noted that
plaintiff was undergoing psychiatric treatment elsewhere, that she
would soon be prescribed an additional antidepressant that she
anticipated would help alleviate her depression, and that she would
be commencing physical therapy and seeing a pain specialist in the
near future. PAGEID 417.
        The court agrees with the conclusion of the magistrate judge
that the ALJ properly considered this opinion and adequately
explained why she was giving it little weight.             The ALJ noted that
Dr. Wolfgang was a psychologist and a clinical counselor who saw
plaintiff for counseling only, and that plaintiff’s medication was
managed elsewhere. PAGEID 795. The ALJ commented that at the time
of the May, 2016, letter, Dr. Wolfgang had seen plaintiff for only
eight treatment sessions over the span of six months, and “had not
established a longitudinal treatment relationship” with plaintiff.
See 20 C.F.R. §404.1527(d)(2)(i)(“Generally, the longer a treating
source has treated you and the more times you have been seen by a
treating source, the more weight we will give to the source’s
medical opinion.”).        The ALJ further observed that Dr. Wolfgang
relied on plaintiff’s subjective reports concerning her physical
and substance abuse histories but did not verify those reports.

                                        5
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 6 of 10 PAGEID #: 1147



The ALJ noted that Dr. Wolfgang reported that improvement was
possible when antidepressant medications were prescribed, but did
not indicate how the impact of treating plaintiff’s pain would
affect her mental symptoms.         PAGEID 795.
      The ALJ appropriately considered that Dr. Wolfgang’s opinions
were inconsistent with other physical evidence, noting specifically
that during 2016, plaintiff had 5/5 strength in the upper and lower
extremities, normal reflexes, negative straight leg testing, intact
sensation and full range of motion in the hips and walked without
an ambulatory aid.      See Bledsoe v. Barnhart, 165 F. App’x 408, 412
(6th Cir. 2006)(ALJ’s statement that the treating physician’s
opinions were “not well supported by the overall evidence of record
and are inconsistent with other medical evidence of record” was a
specific    reason    for   not   affording    controlling     weight    to   the
opinion, and the ALJ did not violate any procedural right to an
adequate explanation). The ALJ further remarked that plaintiff did
not require emergent treatment for acute symptom exacerbation or
inpatient treatment during this time, and that Dr. Wolfgang’s
opinion was not supported by his own treatment notes, which showed
less stress and adequate progress in plaintiff’s mental health
counseling with the use of medication.                PAGEID 795-96 (citing
Exhibit B19F, pp. 2-6).
      Dr. Wolfgang also completed a medical source checkbox form
dated May 8, 2016.          Dr. Wolfgang concluded that plaintiff had
moderate limitations in the area of social interaction, mild to
extreme limitations in the areas of sustained concentration and
persistence, and a range of limitations in the area of adapting to
workplace settings, procedures, instructions and pressures. PAGEID
418-420.     He indicated that the restrictions noted had existed

                                        6
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 7 of 10 PAGEID #: 1148



since February 1, 2014.        PAGEID 420.
      Courts have upheld the decision of an ALJ to assign little
weight to an opinion from a treating source on a checkbox form
where, as here, the physician provided little or no explanation for
the   restrictions      and   cited    no   supporting      objective   medical
evidence.    See Ellars v. Comm’r of Soc. Sec., 647 F. App’x 563, 567
(6th Cir. 2016);      Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 530
(6th Cir. 1997).        The ALJ is also not required to address each
check mark on the form.       Bayes v. Comm’r of Soc. Sec., 757 F. App’x
436, 445 (6th Cir. 2018). However, in this case, the ALJ discussed
the checkbox form opinion at considerable length.
      The ALJ gave little weight to the opinion that the noted
restrictions had existed since February 1, 2014, because Dr.
Wolfgang did not begin treating plaintiff until December, 2015, and
because this date had been typed on the form and was not written in
by Dr. Wolfgang.       PAGEID 796.       The ALJ gave less weight to Dr.
Wolfgang’s opinion that plaintiff would decompensate if placed
under work stress.       The ALJ noted that Dr. Wolfgang’s opinion in
that regard was based on the fact that plaintiff had previously
increased her prescription drug use when working. The ALJ observed
that: plaintiff increased her prescription drug use and eventually
started using heroin because she was addicted to opiates; there was
no evidence that stress from work caused her to use more drugs;
plaintiff went through detoxification in 2014 (plaintiff reportedly
did not use opiates after that, although she continued to use
marijuana     on   occasion);     plaintiff    did    not   require     emergent
treatment for acute mental health symptom exacerbation or require
inpatient hospitalization for mental instability during the period



                                        7
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 8 of 10 PAGEID #: 1149



under adjudication; and plaintiff’s mental symptoms were generally
well   controlled      with    conservative       counseling       and    the    use   of
prescribed medications.          PAGEID 796.           See Lester v. Social Sec.
Admin.,     596   F.   App’x    387,   389      (6th    Cir.   2015)(ALJ        properly
considered conservative treatment in concluding that claimant was
not suffering from disabling impairments).
       The ALJ gave some weight to the opinion that plaintiff would
do better in a position that did not require interaction with
others. PAGEID 796. In fact, the RFC specified that plaintiff was
to   have   no    interaction     with    the    public     and    only    occasional
interaction with coworkers. PAGEID 782. Although plaintiff argues
that the ALJ erroneously remarked on the absence of breakthrough
mental health symptoms, the ALJ acknowledged in discussing the form
opinion that the “record does support breakthrough mental symptoms
of anger, irritability, tearfulness, and worry, and that plaintiff
has some social anxiety.”         PAGEID 796.          The ALJ concluded that the
although the record supported limiting interaction with others, it
would not support a requirement of total isolation from others,
noting that plaintiff was able to live with others, interact with
friends, attend NA meetings, walk in the neighborhood, attend
treatment sessions and consult with medical providers. PAGEID 796.
The ALJ also gave some weight to the limitations noted on the
checkbox     form,     concluding        that     the     record    “does       support
breakthrough      mental      health   symptoms         despite    medications         and
counseling” but that plaintiff’s “medications were adjusted and she
continued to receive conservative care.”                 PAGEID 796.
       The plaintiff objects to the magistrate judge’s consideration
of other portions of the ALJ’s decision which also support the
ALJ’s reasoning for the weight assigned to Dr. Wolfgang’s opinions.

                                          8
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 9 of 10 PAGEID #: 1150



There is no rule that all of the good reasons for assigning a
particular weight to a treating source’s opinions have to be
included in the same paragraph in the decision.                 The ALJ may also
accomplish      the   goals   of   the       “good   reasons”    requirement   by
indirectly attacking the supportability of the treating physician’s
opinion or its consistency with other evidence in the record.
Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435,                  439-41 (6th
Cir. 2010); Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470-72
(6th Cir. 2006). The magistrate judge properly examined the record
evidence as a whole in deciding whether the ALJ’s evaluation of Dr.
Wolfgang’s opinions was based on substantial evidence.                It is the
function of the magistrate judge and this court to review the
record    to    determine     whether    the    Commissioner’s      decision   is
supported by substantial evidence. Ealy, 594 F.3d at 512; see also
Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir.
2001)(review of the Commissioner’s findings must be based on the
record as a whole).
      The ALJ thoroughly summarized plaintiff’s hearing testimony
and the treatment records relating to her back problems and her
mental health conditions.          PAGEID 783-90.       Plaintiff argues that
the ALJ gave conclusory references to improvement without context
or reference.         However, the ALJ’s review of plaintiff’s mental
health documents refers to specific records by date and exhibit
numbers, and summarizes both normal as well as troublesome exam
findings.      See PAGEID 788-89.       The ALJ commented on Dr. Wolfgang’s
treatment notes, which, the ALJ observed, “support a waxing and
waning of her mental symptoms” but also showed that plaintiff made
progress through counseling and medication.              PAGEID 789.    The ALJ



                                         9
Case: 2:20-cv-00095-JLG-KAJ Doc #: 15 Filed: 10/15/20 Page: 10 of 10 PAGEID #: 1151



discussed plaintiff’s conservative treatment, noting that her
treatment did not include inpatient hospitalization of extended
duration or recurrent emergent treatment for acute mental health
symptom      exacerbation.      PAGEID       789.    The    ALJ     also     properly
considered plaintiff’s daily activities in evaluating whether
plaintiff is disabled.        See 20 C.F.R. §404.1529(c)(3)(i); Cruse v.
Comm’r of Soc. Sec., 502 F.3d 532, 543 (6th Cir. 2007).                      The ALJ
noted that plaintiff: had resided with family members; was capable
of caring for her own personal needs, including hygiene and
grooming; helped her children to get ready for school and to do
homework;     performed    household     chores     such    as     washing   dishes,
cleaning the bathroom, doing laundry, and preparing meals; attended
religious services and NA meetings, talked with friends, walked in
the neighborhood, and managed her medical care and appointments.
PAGEID 791.
       The court concludes that the ALJ properly considered the
opinions of Dr. Wolfgang as a treating source and gave good and
sufficient reasons for the weight assigned to those opinions.
III. Conclusion
       For   the   reasons    stated    above,      the    court    overrules    the
plaintiff’s objections (Doc. 13), and adopts and affirms the
magistrate judge’s report and recommendation (Doc. 12).                          The
decision of the Commissioner is affirmed, and the clerk is directed
to enter final judgment in this case.


Date: October 15, 2020                    s/James L. Graham
                                   James L. Graham
                                   United States District Judge




                                        10
